Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 3, 2016                                                                     Robert P. Young, Jr.,
                                                                                              Chief Justice

  153008                                                                            Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano
  TERIDEE LLC, JOHN F. KOETJE TRUST,                                               Richard H. Bernstein
  and DELIA KOETJE TRUST,                                                                Joan L. Larsen,
             Plaintiffs-Appellees,                                                                 Justices
  v                                                      SC: 153008
                                                         COA: 324022
                                                         Wexford CC: 2013-024803-CH
  HARING CHARTER TOWNSHIP and
  CLAM LAKE TOWNSHIP,
             Defendants-Appellants.
  _________________________________________/

                                AMENDMENT TO ORDER

         On order of the Court, this Court’s April 6, 2016 order is amended, to correct a
  clerical error, and reads as follows:

         On order of the Court, the application for leave to appeal the December 8, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether Inverness Mobile Home Community
  v Bedford Twp, 263 Mich. App. 241 (2004), applies to the defendant townships’
  Agreement pursuant to the Intergovernmental Conditional Transfer of Property by
  Contract Act, 1984 PA 425, MCL 124.21 et seq. (Act 425); (2) if so, whether the
  challenged provisions of the Act 425 Agreement were nevertheless authorized by Section
  6(c) of Act 425, MCL 124.26(c); and (3) if the challenged provisions are void, whether
  the offending provisions of the defendant townships’ Act 425 Agreement were severable.

          The Michigan Townships Association and the Michigan Municipal League are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Clam Lake Twp v Department of Licensing and Regulatory Affairs
  (Docket No. 151800), at such future session of the Court as both cases are ready for
  submission. In light of the joint submission, the time allotted for oral argument shall be
                                                                                                               2

limited to fifteen minutes per side in each case. MCR 7.314(B)(1). Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these two cases
should be filed in Clam Lake Twp v Department of Licensing and Regulatory Affairs
(Docket No. 151800) only and served on the parties in both cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 3, 2016
       s0330t
                                                                             Clerk